EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Applicant’s arguments have been carefully considered, and are persuasive in so far as the combination of HEWITT, SZABO, and DETTINGER, when considered in reasonable combination, may not be relied upon to teach the all the limitations of independent claims 1 and 12.
While not discussed by Applicant in Applicant’s remarks, Examiner further notes that CONNORS (previously cited for rejection of dependent claim 4) fails to cure all the identified deficiencies of HEWITT, SZABO, and DETTINGER.
BEN-TZUR, which was previously cited in the rejections of claims 5-7 in combination of HEWITT, SZABO, and DETTINGER, may be relied upon to teach: receiving a search term entered in a search window of the user terminal and a first user input for the received search term; transmitting the input search term to the search server in response to the first user input performing, by the search server, a search using the received search term, analyzing a result of the search, and defining a search result screen configuration scheme to be applied to the search term, wherein the search result screen configuration scheme is defined as one or more entries and an item for each of the one or more entries; transmitting the search result screen configuration scheme to the user terminal; receiving the search result screen configuration scheme by the user terminal (see e.g. FIG 1, terminal 100; search term entered in 104; search query 122 The access mechanism template 340 may be referred to as a URI template, or a URL template. In addition to being parameterized with the selected filtering parameter 338, the access mechanism template 340 may be parameterized with the values 336 that are associated with the selected filtering parameter 338).

REASONS FOR ALLOWANCE
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of HEWITT, SZABO, DETTINGER, CONNORS, or BEN-TZUR, whether considered individually or in reasonable combination, may be relied upon to teach, as recited in independent claims 1 and 12:
in response to a user input of dragging from the first item to the second item and subsequently dragging the second item to the third item while the first user input is maintained, the search result searched using the received search term, the first search condition corresponding to the first item, the second search condition corresponding to the second item, and the third search condition corresponding to the third item is displayed; and the search result is not displayed when dragging from the first item to the second item.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2179